UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4302


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RAPHELE LAMONT LITTLE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:01-cr-00321-CCE-2)


Submitted: November 14, 2017                                 Decided: December 8, 2017


Before GREGORY, Chief Judge, and NIEMEYER and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Duberstein, Assistant Federal Public
Defender, Greensboro, North Carolina, for Appellant. Sandra J. Hairston, Acting United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Raphele Lamont Little appeals the district court’s judgment revoking his term of

supervised release and sentencing him to 13 months’ incarceration, followed by a 1-year

term of supervised release. Counsel has filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), stating that there are no meritorious issues for appeal, but

questioning whether the district court imposed an unreasonable sentence.            Although

advised of his right to file a pro se supplemental brief, Little has not done so. The

Government has declined to file a response brief. Following our careful review of the

record, we affirm.

       “A district court has broad, though not unlimited, discretion in fashioning a

sentence upon revocation of a defendant’s term of supervised release.” United States v.

Slappy, 872 F.3d 202, 206 (4th Cir. 2017). “We will affirm a revocation sentence if it is

within the statutory maximum and is not plainly unreasonable.” Id. at 207 (internal

quotation marks omitted). “[E]ven if a revocation sentence is plainly unreasonable, we

will still affirm it if . . . any errors are harmless.” Id. We review revocation sentences for

both procedural and substantive reasonableness.          Id.   A sentence is procedurally

reasonable if the district court considered the Sentencing Guidelines’ Chapter Seven

policy statement and the applicable 18 U.S.C. § 3553(a) (2012) factors and adequately

explained the chosen sentence. Id. A sentence is substantively reasonable “if the court

sufficiently states a proper basis for its conclusion that the defendant should receive the

sentence imposed.” Id. (alteration and internal quotation marks omitted).



                                              2
       In this case, the district court correctly calculated the policy statement range,

considered the relevant § 3553(a) factors and Little’s arguments, and explained that, in

light of the underlying crime and Little’s prior supervised release violation, a sentence

slightly outside the policy statement range was necessary. We therefore conclude that

Little’s sentence is procedurally and substantively reasonable.

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore affirm the district court’s

judgment. This court requires that counsel inform Little, in writing, of the right to

petition the Supreme Court of the United States for further review. If Little requests that

a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Little.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                              AFFIRMED




                                             3